FILED IN
        1st COURT OF APPEALS
            HOUSTON, TEXAS



EXHIBIT 7
        11/12/2015 8:00:00 AM
        CHRISTOPHER A. PRINE
                 Clerk
Debra Holloway

From:                            Ramona Gonzalez 
Sent:                            Monday, November 09, 2015 8:34 PM
To:                              Debra Holloway
Subject:                         RE: Syrian-America v. Pecten, Cause No. 2007-67830


Ms. Holloway,

I did prepare the record dated 5-29-14 and filed it with the Court of Appeals, but there is no payment due. The
transcript was previously ordered and paid for by Stevenson & Murray in 2014. I understand your firm is working with
the Stevenson & Murray law firm on the appeal, so no further payment is required.

Thank you.
Ramona Gonzalez
713-502-2237

From: Debra Holloway [mailto:dholloway@shipleysnell.com]
Sent: Monday, November 09, 2015 11:14 AM
To: ‘csramona@sbcglobal.net’
Subject: Syrian-America v. Pecten, Cause No. 2007-67830
Importance: High

Ms. Gonzalez,

We represent SAMOCO in the above matter. It is my understanding that you are one of the court reporters who
worked on this matter and have prepared and filed one or more volumes of the reporters’ record with the Court
of Appeals. Please send us your invoice as soon as possible.

Thank you, and please contact us if you have any questions.

Debi C. liollowav. ACP
Paralegal
Shipley Snell
Montgomery
LLP
712 Main, Suite 1400
Houston, Texas 77002-3201
713.490.3829 (direct)
713.652.5920 (main)




                                                           1